                                         United States of America v. Xiaorong You - Timeline
  4-m   8/8/17: Unsuccessful attempt to copy confidential files from          s network to defendant's hard drive.
     4-i 8/10/17: Defendant signed severance agreement with          swearing she hadn't retained any trade secrets.
            8/16/17: Folders created on defendant's hard drive in the names of
  3, 11-b
            victim companies:
  9-a, 21-a  8/17 - 8/23/17: Defendant flew to China for Yishi-Yiyi defense.
3, 4-m, 11-b
              8/29/17: Defendant moved confidential files belonging to victim companies to her hard
              drive; uploaded encrypted file to Google Drive account from               network.
         4-m 8/30/17 (10:13 - 10:36 PM): Def. uploaded encrypted files from          network to Google Drive account.
        9-a, 21-a 9/17 - 9/21/17: Defendant flew to China for TTP defense.
                  9-a, 8-l 10/22/2017: Defendant sends article re FBI's interest in TTP.
                                                    9-a 4/4/2018: Defendant sends chat: "You don't need to worry. I will just be extra careful."
                                                   9-a, 21-a 4/27 - 5/24/18: Defendant flew to China to meet Xiangchen and WJG.
                                            8-e, 13-q, 13-r, 13-s   5/5/18: Defendant and Xu Donguo signed agreement in Weihai photo-op.
                                                       3, 6-f, 13-b - 13-n 6/11/18: Photos of          lab equip. taken on defendant's phone.
                                                                         6-n 6/21/18 (11:32 am): Defendant accepts invite to 1:00 pm HR meeting.
                                                                     3, 14-b 6/21/18 (12:26-12:40 pm):          files uploaded to def.'s Google Drive.
                                                                        6-n   6/21/18 (1 pm): Defendant met with                    Human Resources.
                                                                                6/22/18:           fired defendant and seized hard drive with 7
                                                                         11-b
                                                                                companies' files. Defendant told            to delete evidence.
                                                                                          8/26 - 9/5/18: Defendant flew to China, picked up
                                                                     9-a, 19-h, 20-d, 21-a
                                                                                          WJG reps. and gov. officials, and flew to     .
                                                                                       30-b 9/5/18: Defendant provides handwritten statement to HSI.
Defendant                                                                                    9-a, 19-h, 21-a
                                                                                                               11/7 - 11/10/18: Defendant flew to Italy, met
Employed                                                                                                       WJG reps. and gov. officials and visited       .
    at                                                                                                                             2/14/19: FBI found 2nd hard
                              Defendant Employed at                                                                                drive and packed suitcase in
 (2012 -                                                                                                                10-p, 21-a
                                                                                                                                   defendant's MI apartment; def.
8/31/17)                     (8/28/2017 - 6/22/2018)                                                                               arrested & interviewed.
    6-a                               6-c, 6-j

7-2017                   Case 2:19-cr-00014-JRG-CRW
                    10-2017        1-2018        4-2018Document 185-13
                                                                7-2018 Filed 07/07/20
                                                                               10-2018 Page 1 of 1 PageID #: 4-2019
                                                                                              1-2019
                                                               2318
